—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 13, 1996, which, inter alia, reduced claimant’s weekly unemployment insurance benefit rate to zero.
The Unemployment Insurance Appeal Board ruled that Labor Law § 600 (7) required a reduction in claimant’s benefit rate reflecting his receipt of payments from an employer-funded pension fund. Claimant also was charged with a recoverable overpayment. We affirm. Substantial evidence supports the finding that claimant’s pension fund was 100% funded by the employer, thereby triggering the statutory reduction in benefit payments (see, Matter of Chriscaden [Sweeney], 232 AD2d 803).
Mercure, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.